

EXHIBIT 10
 
THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT
 
     ARVINMERITOR RECEIVABLES CORPORATION, a Delaware Corporation (“Borrower”),
ARVINMERITOR, INC., an Indiana corporation, in its capacity as the initial
Collection Agent and Performance Guarantor (together with its successors,
“ArvinMeritor”), the financial institution(s) listed on the signature pages
hereof (each individually a “Lender” and collectively “Lenders”) and ALLY
COMMERCIAL FINANCE LLC, f/k/a GMAC Commercial Finance LLC, a Delaware limited
liability company, as Agent and Lender, enter into this Third Amendment to Loan
and Security Agreement on February 24, 2011.
 
BACKGROUND
 
     A. Borrower, ArvinMeritor, Agent and Lenders are parties to a Loan and
Security Agreement dated as of September 8, 2009 (as amended from time to time,
the “Loan Agreement”) and related agreements and documents. All capitalized
terms used in this Amendment but not otherwise defined have the meanings given
in the Loan Agreement and references to “Sections” are intended to refer to
sections of the Loan Agreement.
 
     B. The parties are entering into this Amendment to clarify a definition in
the Loan Agreement.
 
     In consideration of the foregoing, and the respective agreements,
warranties and covenants in this Amendment, the parties agree as follows:
 
TERMS AND CONDITIONS
 
1. AMENDMENT.
 
     The definition of Status in Section 1 is amended to read as follows
effective as of the Effective Date (as that term is defined in the First
Amendment to Loan and Security Agreement dated October 14, 2010):
 
“Status” means Level 1 Status, Level 2 Status, Level 3 Status, Level 4 Status or
Level 5 Status. If a split occurs between the Applicable Moody’s Rating and the
Applicable S&P Rating that is greater than one ratings category, then the Status
will be determined with respect to the combination of (i) the higher of such
ratings and (ii) the rating of the other ratings service that is one ratings
category above the ratings category reported by such other ratings service.
 
For purposes of application of the above amendment, the Date of Determination
for the recent change in the Applicable Moody's Rating will be the date Agent
receives all signatures to both this Amendment and Exhibit A.
 
1
 

--------------------------------------------------------------------------------

 

2. CONDITION PRECEDENT.
 
     This Amendment will not be of any force or effect unless Agent receives a
fully executed copy of the Officer's Certificate in the form of Exhibit A.
 
3. ACKNOWLEDGEMENTS.
 
     3.1 Acknowledgment of Liens. Borrower hereby acknowledges, confirms and
agrees that Agent, for the benefit of Lenders, has and will continue to have
valid, enforceable and perfected first-priority Liens upon and in the Collateral
heretofore granted to Agent pursuant to the Loan Documents or otherwise granted
to or held by Agent and Lenders.
 
     3.2 Binding Effect of Documents. Borrower hereby acknowledges, confirms and
agrees that: (a) each of the Loan Documents to which it is a party has been duly
executed and delivered to Agent and Lenders by Borrower, and each is and will
remain in full force and effect as of the date hereof, (b) the agreements and
obligations of Borrower contained in the Loan Documents and in this Amendment
constitute the legal, valid and binding obligations of Borrower, enforceable
against it in accordance with their respective terms (except as enforceability
is limited by bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of creditors' rights and
except to the extent that availability of the remedy of specific performance or
injunctive relief and other equitable remedies are subject to the discretion of
the court before which any proceeding therefore may be brought), and Borrower
has no valid defense to the enforcement of such obligations, and (c) subject to
the terms and provisions of this Amendment, Agent and Lenders are and will be
entitled to the rights, remedies and benefits provided for under the Loan
Documents and applicable law.
 
4. REPRESENTATIONS AND WARRANTIES.
 
Borrower hereby represents and warrants to Agent and Lenders, that:
 
     a. There is no Default or Event of Default currently in existence;
 
     b. The representations and warranties of Borrower contained in the Loan
Agreement and the other Loan Documents, are true and correct in all material
respects as of the date hereof with the same effect as though made on the date
hereof, except to the extent that such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties are
true and correct as of such earlier date;
 
     c. This Amendment has been duly authorized, executed and delivered to Agent
by Borrower, is enforceable in accordance with its terms and is in full force
and effect;
 
     d. The execution, delivery and performance of this Amendment or any other
agreement in connection herewith by Borrower will not violate any requirement of
law or contractual obligation of Borrower and will not result in, or require,
the creation or imposition of any Lien on any of its properties or revenues.
 
2
 

--------------------------------------------------------------------------------

 

5. MISCELLANEOUS.
 
     5.1 Effect of Amendment. Except as modified pursuant hereto, no other
changes or modifications to the Loan Documents are intended or implied and in
all other respects the Loan Documents hereby are ratified, restated and
confirmed by all parties hereto as of the effective date hereof. To the extent
of conflict between the terms of this Amendment and the other Loan Documents,
the terms of this Amendment will govern and control. The Loan Agreement and this
Amendment will be read and construed as one agreement.
 
     5.2 Successors and Assigns. This Amendment will be binding upon and inure
to the benefit of each of the parties hereto and their respective successors and
assigns.
 
     5.3 Entire Agreement. This Amendment constitutes the entire understanding
of the parties in connection with the subject matter of this Amendment. This
Amendment may only be modified or amended in a writing signed by all parties.
 
     5.4 Survival of Representations and Warranties. All representations and
warranties made in this Amendment or any other document furnished in connection
with this Amendment will survive the execution and delivery of this Amendment
and the other documents, and no investigation by Agent or any Lender or any
closing will affect the representations and warranties or the right of Agent and
Lenders to rely upon them.
 
     5.5 Costs and Expenses. Without limiting and in addition to Agent and any
other Lender's other rights to reimbursement under the Loan Documents, Borrower
agrees to pay to Agent (a) all reasonable fees and disbursements of any counsel
to Agent or any Lender connection with the preparation, negotiation, execution,
or delivery of this Amendment and any agreements contemplated hereby and (b)
reasonable out-of-pocket expenses which will at any time be incurred or
sustained by Agent as a consequence of or in any way in connection with the
preparation, negotiation, execution, or delivery of this Amendment and any
agreements contemplated hereby.
 
     5.6 Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable will not impair or
invalidate the remainder of this Amendment.
 
3
 

--------------------------------------------------------------------------------

 

     5.7 Counterparts. This Amendment and all other documents and agreements
provided for herein or delivered or to be delivered hereunder or in connection
herewith may be executed in any number of counterparts, and by the parties
hereto and/or thereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, will be deemed an original, but all
such counterparts will together constitute but one and the same agreement or
document, as applicable.
 
     5.8 Reviewed by Attorneys. Borrower represents and warrants to Agent and
Lenders that it (a) understands fully the terms of this Amendment and the
consequences of the execution and delivery of this Amendment, (b) has been
afforded an opportunity to discuss this Amendment with, and have this Amendment
reviewed by, such attorneys and other persons as Borrower may wish, and (c) has
entered into this Amendment and executed and delivered all documents in
connection herewith of its own free will and accord and without threat, duress
or other coercion of any kind by any Person. The parties hereto acknowledge and
agree that neither this Amendment nor the other documents executed pursuant
hereto will be construed more favorably in favor of one than the other based
upon which party drafted the same, it being acknowledged that all parties hereto
contributed substantially to the negotiation and preparation of this Amendment
and the other documents executed pursuant hereto or in connection herewith.
 
[Signatures continued on next page]
 
4
 

--------------------------------------------------------------------------------

 

[Signature page to Third Amendment to Loan and Security Agreement dated February
24, 2011]
 

 
ALLY COMMERCIAL FINANCE LLC, as Agent and Lender
        By: /s/ George Grieco     Name:  George Grieco     Title: Managing
Director           WELLS FARGO BANK, NA       By: /s/ Eero Maki     Name: Eero
Maki     Title: Senior Vice President           COLE TAYLOR BANK       By:  /s/
Richard A Simons     Name: Richard A Simons     Title: Group Senior Vice
President           ARVINMERITOR RECEIVABLES CORPORATION       By: /s/ Kevin
Nowlan     Kevin Nowlan, President and Treasurer       ARVINMERITOR, INC.      
By: /s/ Jeffrey Craig     Jeffrey Craig     Senior Vice President and     Chief
Financial Officer


5
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
OFFICER'S CERTIFICATE
 
     The undersigned, the Assistant Secretary of ArvinMeritor Receivables
Corporation (the "Borrower") and Secretary of ArvinMeritor, Inc.
(“ArvinMeritor”) certifies to Ally Commercial Finance LLC ("Agent") as follows:
 

      1.       Borrower and ArvinMeritor have requested that Agent and Lenders
amend the Loan and Security Agreement dated September 8, 2009 as provided in the
Third Amendment to Loan and Security Agreement set forth above (the "Amendment
").       2.   No further approvals or authorizations are necessary for Borrower
and ArvinMeritor to execute the Amendment.

 


        /s/ Barbara Novak   Print Name:   Barbara Novak       Dated: February
24, 2011  


6
 

--------------------------------------------------------------------------------